


Exhibit 10.40

 

AMENDMENT, UNWIND, CONSENT AND WAIVER AGREEMENT

 

Amendment, Unwind, Consent and Waiver Agreement, dated as of November 19, 2009
(the “Agreement”), among Greenlady II, LLC (“Greenlady II”), DIRECTV (“New DTV”)
and Bank of America, N.A. (“BofA”).

 

WHEREAS, BofA and Greenlady II have entered into the Credit Agreement, dated as
of April 9, 2008 (the “Credit Agreement”), the Pledge Agreement, dated as of
April 9, 2008 (the “Pledge Agreement”), and the Master Confirmation, dated as of
April 9, 2008, and the Supplemental Confirmations thereunder (together, the
“Collar Confirmation” and, together with the Credit Agreement and the Pledge
Agreement, the “Transaction Documents”), relating to six collar transactions
(the “Collar Transactions” and each, a “Component”, five of which are further
described in Exhibit A hereto) between Greenlady II and BofA with respect to the
common stock, par value USD 0.01 per share, of The DIRECTV Group, Inc. (“Old
DTV”);

 

WHEREAS, Liberty Media Corporation, Liberty Entertainment, Inc., Old DTV, New
DTV, DTVG One, Inc. and DTVG Two, Inc. have entered into the Agreement and Plan
of Merger, dated as of May 3, 2009, as amended and supplemented by Amendment
No. 1 thereto, dated as of July 29, 2009, and Amendment No. 2 thereto, dated as
of October 2, 2009 (together, the “Merger Agreement”);

 

WHEREAS, after the consummation of the transactions contemplated by Section 1.1
of the Merger Agreement and the Split-Off (as defined in the Merger Agreement)
(collectively, the “Merger Transactions”), New DTV will indirectly own all of
the equity interests in Greenlady II;

 

WHEREAS, in connection with the Merger Transactions, the parties hereto desire
to amend the Transaction Documents and unwind certain Collar Transactions;

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto
covenant and agree as follows:

 

ARTICLE I

UNWIND OF CERTAIN COLLAR TRANSACTIONS

 

Capitalized terms used but not defined in this Article I shall have the meanings
given to such terms in the Collar Confirmation.

 

SECTION 1.01. Unwind of Certain Collar Transactions. Each of Components 2
through 6 under the Collar Confirmation shall be terminated in the order
indicated in Exhibit A hereto pursuant to the methodology set forth in
Section 1.02(b) below (each such termination, a “Component Unwind”). For the
avoidance of doubt, Component 1 shall not be subject to any Component Unwind and
the “Valuation” and “Settlement Terms” provisions of Section 2 of the Collar
Confirmation shall not apply to any Component Unwind hereunder.

 

SECTION 1.02. Unwind Methodology.

 

(a)           Definitions.

 

(i)            “2002 Definitions” means the 2002 ISDA Equity Derivatives
Definitions, as published by the International Swaps and Derivatives
Association, Inc.

 

1

--------------------------------------------------------------------------------


 

(ii)           “Component Unwind Date” means, (A) with respect to Component 2,
the scheduled Exchange Business Day immediately following the Closing Date (as
defined in Section 7.01(a) below), subject to adjustment as provided in
Section 7.01(a) below and (B) with respect to each subsequent Component to be
terminated, the scheduled Exchange Business Day immediately following the final
day of the immediately preceding Component Unwind Reference Period.

 

(iii)          “Component Unwind Payment Date” means, for each Component Unwind,
the third Currency Business Day following the final day of the related Component
Unwind Reference Period.

 

(iv)          “Component Unwind Reference Period” means, for each Component
Unwind, the period beginning on and including the related Component Unwind Date
and ending on and including the date BofA notifies Greenlady II that it has
unwound its existing hedge position(s) for the related Component in the open
market and/or in private transactions, as determined by BofA in its sole
discretion.

 

(v)           “Component Unwind Reference Price” means, for each Component
Unwind, the volume-weighted average price per Share at which BofA unwinds its
existing hedge position(s) for the related Component.

 

(vi)          “Market Disruption Event” has the meaning specified in
Section 6.3(a) of the 2002 Definitions, determined as if (v) BofA were the
“Calculation Agent”, (w) New DTV were the relevant “Issuer”, (x) the New DTV
Shares (as defined in Section 8.02(h)) were the relevant “Shares”, (y) The
NASDAQ Global Select Market were the “Exchange” and (z) the “Related Exchange”
were “All Exchanges”; provided that the third and fourth line of
Section 6.3(a) of the 2002 Definitions shall be amended by deleting the words “,
at any time during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,”.

 

(vii)         “Merger Event” has the meaning specified in Section 12.1(b) of the
2002 Definitions, determined as if (x) BofA were the “Calculation Agent”,
(y) New DTV were the relevant “Issuer” and (z) the New DTV Shares were the
relevant “Shares”; provided that, for the avoidance of doubt, no Merger
Transaction shall constitute a Merger Event.

 

(viii)        “Potential Adjustment Event” has the meaning specified in
Section 11.2(e) of the 2002 Definitions, determined as if (x) BofA were the
“Calculation Agent”, (y) New DTV were the relevant “Issuer” and (z) the New DTV
Shares were the relevant “Shares”.

 

(ix)           “Reference Call Volatility” means, for each Component Unwind, the
“Reference Call Volatility” set forth for the related Component in Exhibit A
hereto.

 

(x)            “Reference LIBOR Rate” means, for each Component Unwind Reference
Period, the rate determined by BofA for the remaining term of the related
Component, by linear interpolation if appropriate, using the “offer side” of the
U.S. Dollar Swap rate, as set forth on Bloomberg Financial Markets Page “IYC1
USD S<go>, page <go>“ (or any successor or replacement page); provided that, if
such page is not available for any reason, BofA shall determine such rate in
good faith.

 

(xi)           “Reference Put Volatility” means, for each Component Unwind, the
“Reference Put Volatility” set forth for the related Component in Exhibit A
hereto.

 

2

--------------------------------------------------------------------------------


 

(xii)          “Reference Rate” means, for each Component Unwind, the discount
rate, quoted as a zero coupon, continuously-compounded rate, as determined by
BofA assuming the then-current Reference LIBOR Rate and taking into account any
other factors that BofA reasonably deems appropriate for such determination.

 

(xiii)         “Regulatory Disruption” means any event that BofA, in its
reasonable discretion, determines makes it appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures,
for it to refrain from or decrease any market activity in connection with any
Component Unwind.

 

(xiv)        “Tender Offer” has the meaning specified in Section 12.1(d) of the
2002 Definitions, determined as if (x) BofA were the “Calculation Agent”,
(y) New DTV were the relevant “Issuer” and (z) the New DTV Shares were the
relevant “Shares”; provided that Section 12.1(d) of the 2002 Definitions shall
be amended by inserting the words “or the New DTV Shares” after the words
“voting shares of the Issuer” in the fourth line thereof; provided further,
that, for the avoidance of doubt, no Merger Transaction shall constitute a
Tender Offer.

 

(xv)         “Unwind Adjustment Event” means any Market Disruption Event, Merger
Event, Potential Adjustment Event, Regulatory Disruption or Tender Offer.

 

(xvi)        “Unwind Borrow Rate” means, for each Component Unwind, the per
annum rate set forth as the “Unwind Borrow Rate” for the related Component in
Exhibit A hereto.

 

(b)           Component Unwind. With respect to each Component to be terminated,
(i) BofA shall calculate a Loss amount payable by one party to the other party
under the Collar Confirmation (taking into account the amendments contained
herein) in respect of such Component (the “Component Unwind Payment Amount”) as
if an Additional Termination Event had occurred with respect to which Greenlady
II (as Party B under the Collar Transactions) were the sole Affected Party and
the relevant Component were the sole Affected Transaction and (ii) an Early
Termination Date with respect to such Component shall be deemed to occur on the
related Component Unwind Date and BofA and Greenlady II shall have all rights,
obligations and liabilities in respect thereof pursuant to the terms of the
Collar Confirmation (taking into account the amendments contained herein). In
determining the Component Unwind Payment Amount in respect of a Component, BofA
shall take into account only the following factors: the related Component Unwind
Reference Price, Reference Put Volatility, Reference Call Volatility, Reference
Rate and Unwind Borrow Rate (together, the “Agreed Factors”) using such models
as it uses in the regular course of business for pricing or valuing similar
transactions between it and unrelated third parties; provided that,
notwithstanding the foregoing, upon the earlier of (x) the occurrence of any
Unwind Adjustment Event and (y) the announcement of any potential event or
transaction that, in the reasonable discretion of BofA, if consummated could
become an Unwind Adjustment Event, BofA may adjust the Agreed Factors, take into
account any other factors it deems appropriate and make such other adjustments
to its unwind activities in connection with the related Component and its
calculations of the related Component Unwind Payment Amount to account for such
Unwind Adjustment Event or potential Unwind Adjustment Event. With respect to
each Component, BofA shall promptly notify the parties of the related Component
Unwind Payment Amount, and the party owing such amount shall make payment of
such amount to the party to whom such amount is owed on or prior to the related
Component Unwind Payment Date.

 

If New DTV objects in writing to BofA’s determination of a Component Unwind
Payment Amount within three Exchange Business Days after it receives notice
thereof, BofA will obtain a quotation for such determination provided by a
leading equity derivatives dealer, as selected by BofA,

 

3

--------------------------------------------------------------------------------


 

and BofA shall consider such quotation in good faith but shall not be bound by
such quotation in making the relevant determination.

 

(c)           Instruction Days. New DTV may provide, at any time on a particular
Exchange Business Day and on no more than fifteen Exchange Business Days in the
aggregate for all Component Unwinds, (and upon such provision, BofA shall
implement) instructions directing BofA not to unwind its hedge position(s) on
such Exchange Business Day, it being understood that any such instruction shall
apply only for a single Exchange Business Day and that the Component Unwind
Reference Price for such day shall take into account any unwind by BofA of its
hedge position(s) in respect of the related Component occurring prior to the
time BofA is able, using commercially reasonable efforts, to implement such
instructions (any such Exchange Business Day with respect to which New DTV
provides such an instruction, an “Instruction Day”). For the avoidance of doubt,
(i) New DTV may only instruct or direct BofA to suspend fully its unwind of its
hedge position(s) on a particular Exchange Business Day in a manner set forth
above, (ii) subject to the other provisions of this Agreement, BofA shall
maintain full discretion as to how any hedge position is unwound on any day that
is not an Instruction Day or prior to its implementing any instructions given by
New DTV on an Instruction Day and (iii) New DTV will not seek to control or
influence BofA’s decision with respect to how, when or whether to unwind any
hedge position. Notwithstanding the foregoing, the parties acknowledge that any
exercise by New DTV of its rights under the first sentence of this
Section 1.02(c) shall not be deemed a breach of clause (iii) of the immediately
preceding sentence.

 

ARTICLE II

FIRST AMENDMENT TO THE CREDIT AGREEMENT

 

Capitalized terms used but not defined in this Article II shall have the
meanings given to such terms in the Credit Agreement.

 

SECTION 2.01. Definitions.

 

(a)           The introductory paragraph of the Credit Agreement is amended by
inserting the words “as amended from time to time,” in the first parenthetical
therein before the words “this ‘Agreement’”.

 

(b)           The definition of “Collar Transaction” in Section 1.01 of the
Credit Agreement is amended by inserting the words “, each as amended and
supplemented from time to time” after the first instance of the word “Agreement”
and before the comma in the penultimate line thereof.

 

(c)           The definition of “Issuer” in Section 1.01 of the Credit Agreement
is replaced with the following:

 

“Issuer” has the meaning assigned to such term in the Collar Agreement.

 

(d)           The definition of “Loan Document” in Section 1.01 of the Credit
Agreement is amended by (i) replacing the word “and” in the second line thereof
with a comma and (ii) inserting the words “ and (f) the Amendment, Unwind,
Consent and Waiver Agreement among Greenlady II, LLC, DIRECTV and Bank of
America, N.A., dated as of November 19, 2009 (the “Unwind Agreement”)” after the
words “Parent Guarantee” in the last line thereof.

 

(e)           The definition of “Parent Guarantee” in Section 1.01 of the Credit
Agreement is replaced with the following:

 

4

--------------------------------------------------------------------------------


 

“Parent Guarantee” means the Guarantee of DIRECTV in favor of the Lender related
to the Loan Documents, dated as of November 19, 2009.

 

(f)            The definition of “Shares” in Section 1.01 of the Credit
Agreement is replaced with the following:

 

“Shares” has the meaning assigned to such term in the Collar Agreement.

 

SECTION 2.02. Termination of Commitments in connection with Component Unwinds. 
The Commitment with respect to each Tranche shall be reduced to zero and
terminated commencing on the Component Unwind Date for the related Component (as
determined by reference to Schedule 1 to the Credit Agreement), with such
reduction deemed to have occurred pursuant to Section 2.04(a) of the Credit
Agreement in part on each day during the related Component Unwind Reference
Period in an amount determined by BofA based on the portion of the related
Component for which BofA has unwound its hedge position(s). For the avoidance of
doubt, the parties acknowledge and agree that, as a result of such reduction and
termination, (a) pursuant to Section 2.03(b) of the Credit Agreement, Greenlady
II (as the Borrower under the Credit Agreement) shall be obligated to pay to
BofA (as the Lender under the Credit Agreement) a Prepayment Amount determined
by BofA as of the relevant Unwind Prepayment Date pursuant to Schedule 4 of the
Credit Agreement (each, a “Tranche Partial Unwind Prepayment Amount”) and
(b) Greenlady II’s right to borrow and reborrow Loans relating to the Commitment
for such Tranche shall be permanently extinguished. Notwithstanding anything to
the contrary in the Credit Agreement, an Event of Default described in
Section 8.01(a) of the Credit Agreement shall occur with respect to the payment
of any Tranche Partial Unwind Prepayment Amount only if Greenlady II has not
paid such Tranche Partial Unwind Prepayment Amount to BofA on or prior to the
close of business in New York City on the relevant Unwind Prepayment Date. 
“Unwind Prepayment Date” means, with respect to a Tranche Partial Unwind
Prepayment Amount, the Business Day following the day on which BofA unwinds the
portion of its hedge position(s) to which such Tranche Partial Unwind Prepayment
Amount relates.

 

ARTICLE III

FIRST AMENDMENT TO THE PLEDGE AGREEMENT

 

SECTION 3.01. Definitions.

 

(a)           The introductory paragraph of the Pledge Agreement is amended by
inserting the words “as amended from time to time,” in the first parenthetical
therein before the words “this ‘Pledge Agreement’”.

 

(b)           The definition of “Initial Shares” in Section 1 of the Pledge
Agreement is replaced with the following:

 

“Initial Shares” means 170,000,000 shares of the common stock of The DIRECTV
Group, Inc.

 

(c)           The definition of “Issuer” in Section 1 of the Pledge Agreement is
replaced with the following:

 

“Issuer” has the meaning assigned to such term in the Collar Agreement.

 

(d)           The definition of “Shares” in Section 1 of the Pledge Agreement is
replaced with the following:

 

5

--------------------------------------------------------------------------------


 

“Shares” has the meaning assigned to such term in the Collar Agreement.

 

ARTICLE IV

FIRST AMENDMENT TO THE COLLAR CONFIRMATION

 

Capitalized terms used but not defined in this Article III shall have the
meanings given to such terms in the Collar Confirmation.

 

SECTION 4.01. Modified Cancellation and Payment. The definition of “Modified
Cancellation and Payment” in Section 2 of the Collar Confirmation is amended by
deleting the second paragraph thereof.

 

SECTION 4.02. Payments on Early Termination. Section 3 of the Collar
Confirmation shall be amended by replacing the phrase “Market Quotation” with
the word “Loss”.

 

SECTION 4.03. Credit Support Document and Credit Support Provider.  The New DTV
Guaranty (as defined in Section 7.01(b) below) shall be a Credit Support
Document in relation to Greenlady II (as Party B) under the Collar Confirmation
and New DTV shall be a Credit Support Provider in relation to Greenlady II (as
Party B) under the Collar Confirmation.

 

SECTION 4.04. Effect of Merger.  The parties agree that the consummation of the
Merger Transactions pursuant to the terms of the Merger Agreement will result in
the substitution as “Shares” under the Collar Transactions of shares of Class A
common stock of New DTV for the shares of common stock of Old DTV, and the
Calculation Agent shall make appropriate changes to the definition of Issuer and
the other terms of the Collar Transactions to reflect such substitution.

 

ARTICLE V

CONSENT AGREEMENT

 

SECTION 5.01. Merger Consent. For avoidance of doubt, nothing in this Agreement
shall imply or be construed as an agreement, acceptance or acknowledgment by New
DTV or Greenlady II that the Merger Transactions constitute or result in a
Change of Control (as defined in the Credit Agreement). Subject to Section 7.01
hereof, BofA hereby consents to the Merger Transactions for purposes of
Section 7.12 of the Credit Agreement, which consent shall, subject to
Section 7.01 hereof, be deemed to have been effectively given by BofA as of the
time immediately preceding the effective time of the Merger Transactions
(determined in accordance with the terms of the Merger Agreement).

 

ARTICLE VI

WAIVER AND RELEASE AGREEMENT

 

SECTION 6.01. Waiver of Certain Rights Related to the Collar Transactions. For
avoidance of doubt, nothing in this Agreement shall imply or be construed as an
agreement, acceptance or acknowledgment by New DTV or Greenlady II that the
Merger Transactions constitute or result in an Insider Acquisition Event, a
Liberty Induced Float Reduction Event or a Liberty Control Event (each, as
defined in the Collar Confirmation). The parties hereby agree that, subject to
Section 7.01 hereof, while any of the Collar Transactions are outstanding, BofA
shall not exercise any rights it may have under the terms of the Collar
Confirmation as a result of the consummation of the Merger Transactions pursuant
to any of an Insider Acquisition Event, a Liberty Induced Float Reduction Event
or a Liberty Control Event (each, as defined in the Collar Confirmation).

 

6

--------------------------------------------------------------------------------


 

SECTION 6.02. Release of Liberty Guaranty.  Subject to Section 7.01 hereof, BofA
hereby releases Liberty Media LLC from any and all of its obligations under the
Guaranty of Liberty Media LLC in favor of BofA in relation to the Collar
Transactions, dated as of April 2, 2008, and shall promptly execute such
documentation as may be reasonably requested by Liberty Media LLC evidencing
such release.

 

ARTICLE VII

CONDITIONS PRECEDENT

 

SECTION 7.01. Conditions Precedent. The parties agree that the Component Unwinds
described in Article I hereof, the amendments described in Articles II through
IV hereof, BofA’s consent to the Merger Transactions pursuant to Section 5.01
hereof, BofA’s waiver of certain rights under the Collar Transactions pursuant
to Section 6.01 hereof and BofA’s release of Liberty Media LLC from its
obligations under its Guaranty pursuant to Section 6.02 hereof shall each be
subject to the satisfaction of the condition set forth in Section 7.01(a) and
the satisfaction (or the waiver by BofA) of the conditions set forth in Sections
7.01(b), (c) and (d).

 

(a)           Consummation of the Merger Transactions.  The Closing (as defined
in the Merger Agreement) of the Merger Transactions shall have occurred pursuant
to the terms of the Merger Agreement (the date of such occurrence, the “Closing
Date”) on or prior to 5:00 p.m. (New York City time) on November 30, 2009 (or
such later date as BofA may agree in writing, in which case BofA shall be
entitled to adjust the Component Unwind Date for Component 2).

 

(b)           Guaranty by New DTV. BofA shall have received from New DTV a duly
executed and delivered guaranty (substantially in the form of Exhibit B hereto)
of all of Greenlady II’s obligations under this Agreement and each of the
Transaction Documents (the “New DTV Guaranty”).

 

(c)           Representations, Warranties and Agreements. Neither Greenlady II
nor New DTV shall have breached any of its representations, warranties or
agreements contained herein or in any other Transaction Document.

 

(d)           Closing Documentation. BofA shall have received from each of
Greenlady II and New DTV (i) on or prior to the Closing Date, incumbency
certificates and secretary’s certificates of good standing and authority and
(ii) as soon as reasonably practicable following the Closing Date (and in any
case on or prior to December 4, 2009), an opinion of counsel relating to the
enforceability of New DTV’s obligations under this Agreement and the New DTV
Guaranty and Greenlady II’s obligations under this Agreement, in form and
substance reasonably satisfactory to BofA.

 

ARTICLE VIII

REPRESENTATIONS, WARRANTIES AND AGREEMENTS
OF GREENLADY II AND NEW DTV

 

SECTION 8.01. Representations and Warranties of Greenlady II.  As of the date of
this Agreement:

 

(a)           each of Greenlady II’s representations and warranties contained in
Article V of the Credit Agreement shall be deemed to be repeated as if set forth
herein; and

 

(b)           each of Greenlady II’s representations and warranties contained in
Sections 10(a) and (c) of the Collar Confirmation shall be deemed to be repeated
as if set forth herein.

 

7

--------------------------------------------------------------------------------

 

SECTION 8.02. Representations, Warranties and Agreements of New DTV.  New DTV
represents and warrants to, and agrees with, BofA as follows:

 

(a)           it is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation, and has full power to execute,
deliver and perform the obligations arising from this Agreement and the New DTV
Guaranty;

 

(b)           it has duly authorized this Agreement and the New DTV Guaranty,
and each signatory of this Agreement and the New DTV Guaranty has been duly
authorized and has full power to execute and deliver this Agreement and the New
DTV Guaranty on behalf of New DTV;

 

(c)           this Agreement and the New DTV Guaranty and the execution thereof
do not violate any of New DTV’s constitutive documents, and this Agreement and
the New DTV Guaranty do not violate any law, regulation or agreement applicable
to New DTV or its assets;

 

(d)           all governmental and other consents that are required to have been
obtained by it with respect to this Agreement and the New DTV Guaranty have been
obtained and are in full force and effect and all conditions of any such
consents have been complied with;

 

(e)           it has duly executed and delivered this Agreement and the New DTV
Guaranty, and this Agreement and the New DTV Guaranty each constitutes a valid,
binding and enforceable agreement of New DTV in accordance with its respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar rights affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general applicability);

 

(f)            upon the consummation of the Merger Transactions, New DTV will
indirectly own all of the equity interests in Greenlady II;

 

(g)           on and after the Closing Date, it shall cause Greenlady II to
perform all of its obligations under this Agreement and the Transaction
Documents; and

 

(h)           at all times during the Relevant Period, it shall not, and shall
cause Greenlady II not to, communicate, directly or indirectly, any material
non-public information concerning the business, operations or prospects of the
Issuer (as defined in the Collar Confirmation, as amended by this Agreement) or
the Shares (as defined in the Collar Confirmation, as amended by this Agreement)
(“New DTV Shares”), to any Equity Derivatives Group Personnel (as defined
below). “Material” information for these purposes is any information to which an
investor would reasonably attach importance in reaching a decision to buy, sell
or hold securities of the relevant issuer.  “Equity Derivatives Group Personnel”
means any employee of BofA or its affiliates who effects purchases or sales of
Shares in connection with this Agreement or is otherwise involved in unwinding
BofA’s hedge position(s).

 

SECTION 8.03. Representations, Warranties and Agreements of Greenlady II and New
DTV. Each of Greenlady II and New DTV represents and warrants to, and agrees
with, BofA as follows on the date hereof and, in the case of Section 8.03(b) and
(c), on each Instruction Day:

 

(a)           (i)            it has consulted with its own legal, regulatory,
tax, business, investment, financial and accounting advisors to the extent that
it has deemed necessary, and it has made its own decisions based on its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by BofA or any of its affiliates or agents; and
(ii) it is entering into this Agreement and, with respect to New DTV, the New
DTV Guaranty with a full understanding of the terms, conditions and risks
thereof and is capable of and willing to assume those risks;

 

8

--------------------------------------------------------------------------------


 

(b)           none of it, its officers and directors, its affiliates and any
other member of a “group” within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or the
regulations promulgated thereunder, of which it is a member (a “Counterparty
Group” and each member of a Counterparty Group, together with it, its officers
and directors and its affiliates, a “Counterparty Person”) is aware of any
material non-public information concerning the business, operations or prospects
of the Issuer (as defined in the Collar Confirmation, as amended by this
Agreement) or the New DTV Shares. “Material” information for these purposes is
any information to which an investor would reasonably attach importance in
reaching a decision to buy, sell or hold securities of the relevant issuer;

 

(c)           it is not entering this Agreement nor taking any action hereunder
to create actual or apparent trading activity in the New DTV Shares (or any
security convertible into or exchangeable or exercisable for New DTV Shares) or
to raise or depress or otherwise manipulate the price of the New DTV Shares (or
any security convertible into or exchangeable or exercisable for New DTV Shares)
or otherwise in violation of the Exchange Act;

 

(d)           during the period beginning on and including the Component Unwind
Date with respect to Component 2 through and including the last day in the
Component Unwind Reference Period with respect to Component 5 (being the final
Component to be subject to a Component Unwind hereunder) (the “Relevant
Period”), neither New DTV nor any “affiliate” or “affiliated purchaser” (each as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) of New DTV shall
directly or indirectly (including, without limitation, by means of any
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, the
New DTV Shares (or any security convertible into or exchangeable or exercisable
for New DTV Shares). The foregoing shall not limit any purchase of or offer to
purchase New DTV Shares (or any security convertible into or exchangeable or
exercisable for New DTV Shares) (i) by New DTV or any of its affiliates from
holders of awards granted under New DTV’s stock incentive plans, in connection
with the vesting, exercise, settlement, expiration or termination of such awards
(or New DTV or any of its affiliates being a party to a repurchase or similar
agreement for such purpose), (ii) by any affiliate or “affiliated purchaser” (as
defined in Rule 10b-18) of New DTV pursuant to awards granted under New DTV’s
stock incentive plans or pursuant to New DTV’s share purchase or
401(k) plan(s) or (iii) by New DTV or any of its affiliates in a private
transaction from any director, officer or employee of New DTV or any of its
affiliates; provided that, in the case of each of clauses (i), (ii) and (iii),
that such purchase or offer to purchase is a privately negotiated transaction
(i.e., not open market) or does not constitute a “Rule 10b-18 purchase” (as
defined in Rule 10b-18);

 

(e)           it shall, at least one day prior to the first Component Unwind
Date hereunder, notify BofA of the total number of New DTV Shares purchased (if
any) pursuant to the once-a-week block exception set forth in
Rule 10b-18(b)(4) by or for it or by any of its “affiliates” or “affiliated
purchasers” (each, as defined in Rule 10b-18) during each of the four calendar
weeks preceding such day and during the week in which such day occurs;

 

(f)            it is not currently, and during the Relevant Period will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended;

 

(g)           during the Relevant Period, the New DTV Shares and securities that
are convertible into or exchangeable or exercisable for New DTV Shares are not,
and shall not be, subject to a “restricted period” (as such term is defined in
Regulation M under the Exchange Act (“Regulation M”)), and it shall not engage
in any “distribution” (as such term is defined under Regulation M), other than a
distribution of securities (i) that are not New DTV Shares and (ii) for which
New DTV Shares are not a “reference

 

9

--------------------------------------------------------------------------------


 

security” (as such term is defined under Regulation M), until the second
Exchange Business Day (as defined in the Collar Confirmation) immediately
following the Relevant Period;

 

(h)           it is not “insolvent” (as such term is defined under
Section 101(32) of Title 11 of the United States Code); and

 

(i)            it shall (i) on or prior to the Closing Date, deliver to BofA
incumbency certificates and secretary’s certificates of good standing and
authority in connection with its entry into this Agreement and, in the case of
New DTV, the New DTV Guaranty and (ii) as soon as reasonably practicable
following the Closing Date (and in any case on or prior to December 4, 2009),
cause to be delivered to BofA an opinion of counsel relating to the
enforceability of, in the case of New DTV, New DTV’s obligations under this
Agreement and the New DTV Guaranty and, in the case of Greenlady II, Greenlady
II’s obligations under this Agreement, in each case in form and substance
reasonably satisfactory to BofA.

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.01. No Additional Amendments, Consents or Waivers. Except as provided
herein, all the terms of the Credit Agreement, the Pledge Agreement and the
Collar Transactions are hereby confirmed and ratified and shall remain and
continue in full force and effect.

 

SECTION 9.02. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.

 

SECTION 9.03. Notices.  Except as otherwise provided herein, any notices or
other communication relating to this Agreement shall be in writing and the
effectiveness of such communication shall be determined in accordance with
Section 12(a) of the ISDA 2002 Master Agreement, as published by the
International Swaps and Derivatives Association, Inc.

 

Notices to or other communications with any party to this Agreement shall be
sent to the relevant address set forth below. Each party to this Agreement shall
be entitled to update its address for notice by effective notice to the other
parties of such change.

 

 

Greenlady II:

Greenlady II, LLC

 

 

c/o DIRECTV

 

 

2230 East Imperial Highway

 

 

El Segundo, CA 90245

 

 

Attention: Larry D. Hunter, General Counsel

 

 

Facsimile: (310) 964-0838

 

 

 

 

New DTV:

DIRECTV

 

 

2230 East Imperial Highway

 

 

El Segundo, CA 90245

 

 

Attention: Larry D. Hunter, General Counsel

 

 

Facsimile: (310) 964-0838

 

10

--------------------------------------------------------------------------------


 

BofA:

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

Bank of America Tower

 

One Bryant Park

 

New York, NY 10036

 

Telephone: 646-855-5383

 

Facsimile: 212-230-8492

 

Email: rdilworth@bofasecurities.com

 

Attn: Equity Derivatives Legal — Robert Dilworth

 

SECTION 9.04. Release of Claims. After effective notice from BofA to Greenlady
II and New DTV (which notice BofA shall provide promptly upon such receipt) that
it has received payment of (x) all Tranche Partial Unwind Prepayment Amounts and
Component Unwind Payment Amounts arising in connection with the Component
Unwinds for Components 2 through 6 and (y) all amounts payable by Greenlady II
to BofA pursuant to the Transaction Documents with respect to Component 1 and
Tranche 1, each of BofA, on the one hand, and Greenlady II and New DTV, on the
other hand (in such capacity, each of BofA, Greenlady II and New DTV, a
“Releasor”) shall automatically release and forever discharge the other party,
its corporate parents, subsidiaries and affiliates and their respective present
and former directors, managing directors, officers, control persons,
stockholders, general partners, limited partners, employees, agents, attorneys,
administrators, successors, personal representatives, executors and assigns
(collectively, the “Released Group”) from any and all actions, causes of action,
injunctions, accounts, agreements, bonds, bills, covenants, contracts,
controversies, claims, damages, demands, debts, dues, extents, executions,
judgments, liabilities, obligations, promises, predicate acts, reckonings,
specialties, suits, sums of money, and variances whatsoever, whether known or
unknown, in law or equity, which against any of them the Releasor, its corporate
parents, subsidiaries and affiliates and their respective present and former
directors, managing directors, officers, control persons, stockholders, general
partners, limited partners, employees, agents, attorneys, administrators,
successors, personal representatives, executors and assigns may now have, have
ever had or may hereafter have against any member of the Released Group arising
out of, or in connection with, or in any manner related to, this Agreement and
the Transaction Documents, and all rights or obligations each Releasor has
against or owes to the other party arising from this Agreement and the
Transaction Documents (collectively, the “Claims”) shall be simultaneously
terminated.

 

With respect to any and all Claims released pursuant to the foregoing paragraph,
each of the Releasors shall expressly waive the provisions, rights, and benefits
of California Civil Code § 1542 and any provisions, rights and benefits
conferred by any law of any state or territory of the United States or principle
of common law which is similar, comparable, or equivalent to California Civil
Code § 1542, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The Releasors may, after the release described above, discover facts in addition
to or different from those that any of them now knows or believes to be true
with respect to the subject matter of the Claims released at the time such
release becomes effective; however, each Releasor shall, at such effective time,
fully, finally, and forever settle and release any and all Claims released as
described above, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether or not concealed or hidden, which now exist, or
heretofore have existed upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct which is
negligent, reckless,

 

11

--------------------------------------------------------------------------------


 

intentional, with or without malice, or a breach of any duty, law or rule,
without regard to the subsequent discovery or existence of such different or
additional facts. The Releasors acknowledge and agree that the foregoing waiver
was separately bargained for and a key element of this Agreement.

 

SECTION 9.05. Governing Law; Jurisdiction.  THIS AGREEMENT AND ALL MATTERS
ARISING OUT OF OR RELATING HERETO SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REFERENCE TO THE CONFLICT OF LAWS PROVISIONS THEREOF.  THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK IN CONNECTION WITH ALL MATTERS ARISING OUT OF OR RELATING HERETO AND
WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT
FORUM WITH RESPECT TO, THESE COURTS.

 

SECTION 9.06. Waiver of Right to Trial by Jury. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

GREENLADY II, LLC

 

 

 

 

By:

Greenlady Corp., its sole managing member

 

 

 

 

By:

/s/ J. William Little

 

Name:

J. William Little

 

Title:

SVP

 

 

 

 

 

 

 

DIRECTV

 

 

 

 

By:

/s/ J. William Little

 

Name:

J. William Little

 

Title:

SVP

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ David Morse

 

Name:

David Morse

 

Title:

Managing Director

 

Signature Page to Amendment, Unwind,
Consent and Waiver Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPONENTS TO BE TERMINATED

 

Component:

 

2

 

6

 

3

 

4

 

5

 

 

 

 

 

 

 

 

 

 

 

Reference Number:

 

NY-34256

 

NY-34260

 

NY-34257

 

NY-34258

 

NY-34259

 

 

 

 

 

 

 

 

 

 

 

Number of Options:

 

17,500,000

 

25,000,000

 

12,500,000

 

15,000,000

 

17,500,000

 

 

 

 

 

 

 

 

 

 

 

Unwind Borrow Rate:

 

0.15%

 

0.15%

 

0.15%

 

0.15%

 

0.15%

 

 

 

 

 

 

 

 

 

 

 

Reference Put Volatility:

 

41.60%

 

38.71%

 

37.21%

 

38.04%

 

37.64%

 

 

 

 

 

 

 

 

 

 

 

Reference Call Volatility:

 

38.89%

 

36.00%

 

35.01%

 

35.33%

 

35.62%

 

ORDER OF COMPONENT TERMINATIONS

 

1.  Component 2

2.  Component 6

3.  Component 3

4.  Component 4

5.  Component 5

 

A-1

--------------------------------------------------------------------------------
